DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “an upper face defining a plane offset from the longitudinal axis with openings for ice cubes and a bottom surface” in lines 3-4. It is unclear whether the underlying term “a plane offset” means (1) an offset from the longitudinal axis to openings for ice cubes (almost the same as an upper face), (2) an offset from the longitudinal axis to a bottom surface, or (3) both.  Moreover, it is unclear how the latter offset (i.e., an offset from the longitudinal axis to a bottom surface) is defined by an upper face as recited in line 3. For the purpose of examination, either of these interpretations would read on the claims. 
Claim 1 recites the limitation “the offset being at least a depth of an ice cube” in lines 5-6. It is unclear whether the offset means (1) an offset from the longitudinal axis to openings for ice cubes (lines 3-4), (2) an offset from the longitudinal axis to a bottom surface (lines 3-4), or (3) both. For the purpose of examination, either of these interpretations would read on the claims. 
Claims 2-6 are rejected under 35 U.S.C. 112(b) as being dependent from claim 1. 
Claim 7 recites the limitation “the upper face plane and the bottom surface plane being parallel to the longitudinal axis” in lines 5-6.  There are insufficient antecedent bases for these underlined limitations in the claim. Moreover, it is unclear whether “the upper face plane” means (1) the upper face (line 3) or (2) the upper face plane offset (lines 3-4), and whether “the bottom surface plan” means (1) the bottom surface (line 4) or (2) the bottom surface plane offset (line 5). For the purpose of examination, either of these interpretations would read on the claim. 
Claims 8-12 are rejected under 35 U.S.C. 112(b) as being dependent from claim 7. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-10, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by De Vincent Patsy (US 3,060,700 A, hereinafter Patsy). 
Regarding claim 1, Patsy teaches a refrigerator (col. 1 lines 8-10; FIGURE 1) comprising: an ice maker (ice block maker; FIGURES 1-4) having
a longitudinal axis (a longitudinal axis of shaft 32) (col. 2 lines 70-71; FIGURE 2);
a rotatable, stretchable ice cube tray (non-metallic tray or mold 20) having an upper face (an upper face of tray 20) defining a plane offset from the longitudinal axis with openings (as shown in FIGURES)  for ice cubes and a bottom surface (bottom 23), and the upper face and the bottom surface being parallel to the longitudinal axis, the offset being at least a depth of an ice cube (col. 2 lines 28-36, 40-46; FIGURE 2); and
an axially mounted, rotatable cam (shaft 32 including an elongated bar-like portion 36 substantially coextensive with the elongated tray 20 and cam means 38 integral on portion 36) with a convex surface (elongated bar-like portion 36 and cam means 38), the cam is coaxial with the longitudinal axis and positioned between the longitudinal axis and the bottom surface 23 of the tray, so that the convex surface is engageable with the bottom surface of the tray (col. 2 lines 65-71; FIGURE 2),
wherein ice cubes are released by rotation of the cam as the convex surface outwardly flexes the tray (col. 3 lines 51-73; FIGURES 2-4).
Regarding claim 7, Patsy teaches a refrigerator (col. 1 lines 8-10; FIGURE 1) comprising: an ice maker (ice block maker; FIGURES 1-4) having
a longitudinal axis (a longitudinal axis of shaft 32) (col. 2 lines 70-71; FIGURE 2);
a rotatable, stretchable ice cube tray (non-metallic tray or mold 20) having an upper face (an upper face of tray 20) defining an upper face plane offset from the longitudinal axis with openings (as shown in FIGURES) for ice cubes and a bottom surface (bottom 23) defining a bottom surface plane offset from the longitudinal axis, and the upper face plane and the bottom surface plane being parallel to the longitudinal axis, the upper face plane offset being at least a depth of an ice cube (col. 2 lines 28-36, 40-46; FIGURE 2); and
an axially mounted, rotatable cam (shaft 32 including an elongated bar-like portion 36 substantially coextensive with the elongated tray 20 and cam means 38 integral on portion 36) with a convex surface (elongated bar-like portion 36 and cam means 38), the cam is coaxial with the longitudinal axis and positioned between the longitudinal axis and the bottom surface 23 of the tray, so that the convex surface is engageable with the bottom surface of the tray (col. 2 lines 65-71; FIGURE 2),
wherein ice cubes are released by rotation of the cam as the convex surface outwardly flexes the tray (col. 3 lines 51-73; FIGURES 2-4).
Regarding claims 2 and 8, Patsy teaches that the stretchable ice cube tray is flexible (col. 2 lines 40-46).
Regarding claims 3 and 9, Patsy teaches that the flexible tray is made of rubber-type material or elastic plastic material (col. 2 lines 40-46).
Regarding claims 4 and 10, Patsy teaches that the tray includes a plurality of ice cube molds (col. 2 lines 38-36; FIGURE 2).
Regarding claims 6 and 12, Patsy teaches that the ice cube mold has a non-pyramidal shape (FIGURES 2-4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Patsy, as applied to claims 1, 4, 7, and 10 above, and further in view of Hurley (US 2,510,400). 
Regarding claims 5 and 11, Patsy teaches all the claimed limitations but fails to teach that the ice cube mold has a pyramidal shape.
Hurley teaches wherein an ice cube mold has a pyramidal shape (col. 2 lines 23-24; FIGURE 6).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing claimed invention to modify the ice cube tray/mold of Patsy with the ice cube mold having a pyramidal shape as taught by Hurley in order to advantageously provide various shapes of ice cubes (Hurley: derived from col. lines 23-27; also, of note, changes in shape is obvious to one of ordinary skill in the art, see MPEP 2144.04 IV. B).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ryu (US 6,044,658 A) teaches an ice removing mechanism of an ice tray (abstract, FIGURES 4, 5A-5C). 
Garcia Gonzalez (US 20160223242 A1) teaches an automatic ice making device having an ejection mechanism 140 (abstract; FIGURES 2A, 2B). 
Jennings (US 2,217,681 A) teaches a refrigerating apparatus having an ice maker (FIGURES 2 and 3). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to INJA SONG whose telephone number is (571)270-1605. The examiner can normally be reached Mon. - Fri. 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571)270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/INJA SONG/Examiner, Art Unit 1744                                                                                                                                                                                                        
/LEITH S SHAFI/Primary Examiner, Art Unit 1744